DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya et al. (US# 9,720,921).
 Regarding claim 1, Bhattacharyya et al.  teaches one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to perform steps of: 
receiving a request to write data to a live vblock, wherein the request to write data is a first write request for the live vblock [col. 8, lines 32-35; write to live block]; accessing a merged metadata record associated with the live vblock, wherein the merged metadata record comprises metadata corresponding to metadata in metadata records for all but a last snapshot included in a set of snapshots having a metadata record [col. 16, lines 45-54 & col. 9, lines 19-24; merged snapshots based on parent snapshots]; adding metadata associated with the request to write data to a metadata record for the live vblock [col. 8, lines 35-42 & 63-67]; merging a metadata record for the last snapshot into the merged metadata record [col. 8, lines 35-42 & 63-67]; and updating a first identifier of the merged metadata record to identify the live vblock [col. 16, lines 11-21; snapshot ID value].

Regarding claim 2, Bhattacharyya et al.  teaches wherein the steps further comprise creating the metadata record for the live vblock [col. 8, line 63 – col. 9, line 3; only metadata for modified vblock kept and maintained].

Regarding claim 3, Bhattacharyya et al.  teaches wherein the steps further comprise updating a second identifier of the merged metadata record to identify the last snapshot [col. 18, lines 5-10; see also Fig. 10C snapshot ID’s including last snapshot].

Regarding claim 4, Bhattacharyya et al.  teaches wherein, prior to the updating the first identifier, the first identifier identifies the last snapshot [col. 18, lines 5-10; see also Fig. 10C snapshot ID’s including first and last snapshot].
Regarding claim 5, Bhattacharyya et al.  teaches wherein the live vblock is associated with a first set of snapshots (Fig. 10C), and the last snapshot is included in a parent set of snapshots referenced by the first set of snapshots [col. 16, lines 11 -21 & 26-34; last and first snapshots are relative to starting point; see also Fig. 10C for successive snapshot hierarchy; claim does not recite how may snapshots comprise a set, and therefore Figure 10C may comprise the claimed subject matter entirely].

Regarding claim 6, Bhattacharyya et al.  teaches wherein the steps further comprise: receiving a second request to write data to the live vblock and adding metadata associated with the second request to write data to the metadata record for the live vblock [same as that of claim 1, disclosed supra] without modifying the merged metadata record and the first identifier [should the second write occur some time after the first write, blocks not modified in a preceeding snapshot are not maintained and the merged metadata record and first identifier are not modified, should they even be present; col. 8, lines 43-49].

Claims 7 and 13 recite subject matter very similar to that of claim 1 and are rejected for the same reasons as claim 1.

Claims 8 and 14 recite subject matter very similar to that of claim 2 and are rejected for the same reasons as claim 2.

Claims 9 and 15 recite subject matter very similar to that of claim 3 and are rejected for the same reasons as claim 3.

Claims 10 and 16 recite subject matter very similar to that of claim 4 and are rejected for the same reasons as claim 4.

Claims 11 and 17 recite subject matter very similar to that of claim 5 and are rejected for the same reasons as claim 5.

Claims 12 and 18 recite subject matter very similar to that of claim 6 and are rejected for the same reasons as claim 6.

Regarding claim 19, Bhattacharyya et al. teaches or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to perform steps of: managing a metadata record for each snapshot of a vblock that has been written to [col. 8, lines 33-42]; and managing a merged metadata record, the merged metadata record comprising: metadata corresponding to the metadata in the metadata records for all but a last snapshot or a live vblock having a metadata record [col. 16, lines 45-54 & col. 9, lines 19-24; merged snapshots based on parent snapshots], a first identifier of a next to last snapshot having a metadata record, and a second identifier of the last snapshot or the live vblock having a metadata record [col. 16, lines 11 -21 & 26-34; last and first snapshots are relative to starting point; see also Fig. 10C for successive snapshot hierarchy].

Regarding claim 20, Bhattacharyya et al.  teaches wherein the steps further comprise, in response to receiving a read operation for the vblock: accessing the merged metadata record; and accessing the metadata record corresponding to the second identifier [any record may be a merged metadata record based on past writes; col. 16, lines 9-21].
Regarding claim 21, Bhattacharyya et al.  teaches wherein the steps further comprise, in response to receiving a first write operation for the live vblock:  
updating the merged metadata record to include the metadata in the metadata record for the snapshot identified by the second identifier; setting the first identifier to the second identifier; and setting the second identifier to an identifier of the live vblock [col. 18, lines 44-56; identifier updating due to merging].

Regarding claim 22, Bhattacharyya et al.  teaches wherein the merged metadata record is keyed (accessed)by one or more of an identifier of the vblock [col. 8, lines 33-39, as well as col. 16, lines 45-54 & col. 9, lines 19-24; merged snapshots based on parent snapshots] or an identifier of a vdisk chain corresponding to the vblock.

Regarding claim 23, Bhattacharyya et al.  teaches, wherein the metadata record for a snapshot is keyed by one or more of an identifier of the snapshot, an identifier of the vblock [col. 8, lines 33-39, as well as col. 16, lines 45-54 & col. 9, lines 19-24; merged snapshots based on parent snapshots], or an identifier of a vdisk chain corresponding to the vblock.

Regarding claim 24, Bhattacharyya et al.  teaches, wherein a first metadata in the merged metadata record comprises a reference to a location in a physical storage device [col. 1, lines 51-54 & col. 3, lines 35-39].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farey (US# 2012/0243395 teaches merging snapshot metadata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/              Primary Examiner, Art Unit 2133